DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-32 are canceled.
Claims 33-52 are pending, ALLOWED, and have been examined.
Amendment
The present Office Action is based upon the original patent application filed on 08/19/2020 as modified by the preliminary amendment filed on 7/27/2021. 
Information Disclosure Statement
The information disclosure statement(s) submitted: 02/08/2021 and 7/23/2021 has/have been considered by the Examiner and made of record in the application file.
Terminal Disclaimer
The terminal disclaimer filed on 7/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,783,553 has been reviewed and has been placed in the file.
Double Patenting
Per Applicants’ amendments/arguments and the filed Terminal Disclaim (TD), the rejections are withdrawn.

Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 33-52 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 33. (Currently Amended) A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: determine, using at least one processor of the one or more computers and based at least in part on a promotion recommendation inquiry associated with consumer data, a relationship for each promotion cluster of a plurality of promotion clusters, wherein the relationship for each promotion cluster represents a programmatically generated likelihood that a consumer identity associated with the consumer data will initiate purchase of a third promotion of the promotion cluster via a consumer device if the consumer identity completes a respective purchase associated with both a first promotion and a second promotion of the promotion cluster via the consumer device, wherein the relationship is associated with a first correlation metric representing a programmatically generated success rate associated with turning promotion views related to 
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.


Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 7/27/2021, pgs. 10-16), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Core Wireless, Alice; etc…). 


Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fischer 2013/0246300 discloses [0089]-[0093] transaction; Abstract: recommend; [0132]: record; [0212]-[0213]: list; and transaction; [0204]: top ten most popular items; [0131]-[0136]: correlation; such as an indication that an item is associated with another item (e.g., a consumer with a merchant, a consumer and/or merchant with an interest, a consumer with a demographic, a merchant with a demographic, a consumer with another consumer, a consumer's profile with another consumer's profile, a size or share of wallet with a consumer, an age attribute with a consumer, a gender with a consumer, a favorite cuisine with a consumer, and/or the like); [0111]: database; [0149]: recommend;  [0149]: rank and relevant.
Bayati 2010/0198685 discloses [0014]: triplets; and [0018]: select advertisement.
Regarding Claim 38: Kulasooriya et al. 2013/0144701 [0111] In process 454, the host server determines one or more merchant recommendations. For example, in one embodiment the host server processes the received transaction data to identify one or more suggested promotions based on current inventory. As previously discussed, the promotions may be later distributed to individual customers based on likelihood of acceptance of the promotion. In one embodiment, the recommendations can comprise non-promotional suggestions such as reminders or requests, for example, to order additional inventory, or a suggestion to price a particular menu item at recommended value (e.g., demand-based pricing). 
Regarding Claim 44: Lu et al. US 10,607,255 [Claim 12] 12. The system of claim 11, wherein the one or more selection parameters associated with the third advertising campaign comprise a conversion performance metric indicative of a number or percentage of user conversions associated with the third advertisement campaign, and wherein the at least one processor is configured to determine that the conversion performance metric fails to satisfy the first threshold.



Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

No Prior-art Rejection
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682